Exhibit 10.4
NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY
AND ARBITRATION AGREEMENT


Republic Services, Inc. (“Company”) and Timothy Stuart, Employee ID No.
551131159 (“Executive”) enter into this Non-Competition, Non-Solicitation,
Confidentiality and Arbitration Agreement (“Agreement”), effective May 1, 2019
(“Effective Date”). Company and Executive are collectively referred to as the
“Parties” in this Agreement. The Parties agree as follows:


1. Consideration Executive Will Receive Under This Agreement. The Parties
recognize that in order for Executive to perform duties on behalf of Company,
Executive needs to manage, use or otherwise have access to Confidential
Information (as defined below). Accordingly, Company agrees to provide Executive
with access to Confidential Information, subject to the terms and conditions of
this Agreement. Executive agrees that, in exchange for Company providing
Executive with access to Confidential Information, Executive’s eligibility to
participate in Company’s Executive Separation Policy or any successor or similar
policy maintained by Company for the benefit of similarly situated employees,
and Company’s agreement to employ Executive on an at-will basis, Executive
accepts all of the terms and conditions contained in this Agreement.


2. General Duties. Executive will be entrusted with significant responsibility
for managing aspects of Company’s business. Executive also acknowledges that,
due to the confidential nature of Executive’s job responsibilities, Executive
will be entrusted with significant responsibility for managing, using and
otherwise handling Confidential Information (as defined below). Accordingly,
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act at
all times in the best interests of Company and to refrain from doing or saying
anything to a third party or subordinate that injures Company.


3. Confidentiality Obligations.


3.1 For purposes of this Agreement, “Confidential Information” means Company’s
non-public, confidential, and/or proprietary information which includes, but is
not limited to: information that would qualify as a trade secret; customer lists
and agreements; customer service information; names of customer contacts and the
identities of decision-makers; marketing plans; development plans; formulas;
price data; cost data; price and fee amounts; pricing and billing policies;
quoting procedures; marketing techniques; forecasts and forecast assumptions and
volumes; information regarding Company’s actual or potential customers,
suppliers or other vendors; information about Company’s routes, territories or
target markets; Company’s internal personnel and financial information,
including purchasing and internal cost information and information about the
profitability of particular operations; internal sales, service and operational
manuals, policies and procedures; information regarding the manner and methods
of conducting Company’s business; information about Company’s future plans,
potential acquisition, divestiture and other strategies; information about
Company’s landfill development plans, landfill capacities, special projects and
the status of any permitting process or investigation; information that gives
Company a competitive business advantage, or the opportunity of obtaining such
an advantage, or the disclosure of which could be detrimental to Company’s
interests; and other non-public information that is not generally known outside
Company.


3.2 As a direct consequence of Executive’s access to Confidential Information,
Executive agrees to the following restrictions and further agrees that such
restrictions are reasonable:


(a) During Executive’s employment with Company and after Executive’s employment
ends, Executive will not disclose Confidential Information to any person or
entity either inside or outside of Company within the United States or any other
territory, province or location in which Company conducts business other than as
necessary in carrying out Executive’s duties and responsibilities for Company,
nor will Executive use, copy or transfer Confidential Information other than as
necessary in carrying out Executive’s duties and responsibilities for Company,
without first obtaining Company’s prior written consent. Nothing in this
Agreement prohibits Executive from providing information to any administrative
or governmental agency, or from testifying under the power of a subpoena issued
from a court of competent jurisdiction. In the event a court concludes that the
above post-employment restriction is unreasonable, Executive’s obligations under
this Section 3.2(a) will expire five (5) years after Executive’s employment with
Company ends.


(b) During Executive’s employment with Company, Executive agrees not to use or
disclose any previously obtained trade secret, proprietary or confidential
information that Executive received from a prior employer or another third
party.


(c) Executive agrees that all patents, trademarks, copyrights, trade secrets,
inventions, discoveries, developments, know how, writings, computer programs,
improvements, concepts, techniques, designs, data, processes, systems, domain
names, works of authorship, or any other type of intellectual property right,
wholly or partially, conceived, made,



--------------------------------------------------------------------------------



developed or created, solely or with any third party, in the course of
Executive’s employment with Company or using Company’s resources, that relates
in any manner to the actual or reasonably anticipated business, research or
development of Company, or that is suggested by Company, or results from matters
of which Executive is aware of as a result of Executive’s employment with
Company, or from any task assigned to Executive or work performed by Executive
for or on behalf of Company (“Intellectual Property”), is the sole and exclusive
property of Company. In order to further protect Company, Executive agrees to
promptly make full written disclosure to Company of, and hereby assigns and
transfers to Company, and Company’s legal representatives, successors and
assigns, all of Executive’s right, title and interest in any and all
Intellectual Property (everywhere in the world) that Executive, either solely or
jointly with others, conceives, makes, acquires, suggests, reduces to practice,
or otherwise creates during Executive’s employment with Company (or within six
months later provided Executive’s work product was a result solely of
Executive’s employment with Company) or using Company’s resources. In addition,
both during and after Executive’s employment with Company ends, Executive agrees
to execute and deliver all documents as Company may request in order to
effectuate such assignment, obtain, maintain and enforce any of the intellectual
property rights described above or to carry out the intent of this Agreement.
Nothing in this Agreement applies to any Intellectual Property for which no
Company equipment, supplies, facility or Confidential Information was used and
which was developed on Executive’s own time, and which does not relate directly
to the business of Company or to Company’s actual or demonstrably anticipated
research or development, and which does not result from any work performed by
Executive for Company. Executive confirms that, except for that which Executive
previously disclosed to Company in writing, Executive has no Intellectual
Property that was made by Executive prior to Executive’s employment with Company
that belongs to Executive and which relates to Company’s current or proposed
business, services, products, or research and development. Executive further
confirms that nothing in this Agreement is intended to grant Executive any
rights in or to Company’s Intellectual Property. Executive also agrees to keep
and maintain adequate and current written records of all Intellectual Property
developed by Executive (solely or jointly with others) during Executive’s
employment with Company. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of Company at all
times. Executive agrees not to remove such records from Company except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole discretion of Company.


(d) When Executive’s employment with Company ends, or at the earlier request of
Company, Executive agrees to immediately return to Company all Company property
in Executive’s possession, custody or control, including anything containing
Confidential Information, such as documents, papers, files, records, reports,
binders, notebooks, books, notes, calendars, plans, drawings, specifications,
blueprints, studies, photographs, video recordings, audio recordings, computers,
tablets, smartphones, mobile telephones, drives, discs, Blackberry devices, iOS
devices, Windows devices, Android devices, and any other devices used to store
electronic data whether made by Executive or which came into Executive’s
possession concerning the business or affairs of Company, including any and all
electronic copies and/or hard-copies. Upon Company’s request, Executive agrees
to provide Company with a written acknowledgment confirming that Executive has
returned all Company property and Confidential Information.


4. Non-Competition and Non-Solicitation Obligations.


4.1 Definitions.


(a) “Non-hazardous Solid Waste Management” means the collection, hauling,
disposal or recycling of non-hazardous refuse, and any other services or
products offered, conducted, authorized or provided by Company during the last
two (2) years of Executive’s employment.


(b) “Principal Competitor” means: (1) Waste Management, Inc.; (2) Waste
Connections, Inc.; (3) Progressive Waste Solutions, Ltd.; (4) Advanced Disposal
Services, Inc.; (5) Casella Waste Systems, Inc.; or (6) any other public or
private business (including their predecessors, successors, parents,
subsidiaries, or affiliate operations) conducting Non-hazardous Solid Waste
Management in three (3) or more states, territories or provinces in which
Company conducts business.


(c) “Competitor” means any public or private business that provides
Non-hazardous Solid Waste Management in any state, territory, province or other
location in which Company conducts business.


(d) “Render Services” means any of the following activities, whether done
directly or through others, whether done in person or through telephonic,
electronic, or some other means of communication, and whether done as a
principal, owner, director, officer, agent, employee, partner, member,
contractor or consultant: (1) performing any kind of services, functions, duties
or actions (including, but not limited to, sales, marketing, brokering,
supervision and/or management) related to Non-hazardous Solid Waste Management;
(2) developing, managing, analyzing, processing or otherwise handling data or
information related to Non-hazardous Solid Waste Management; (3) developing,
managing, analyzing, processing or otherwise handling data or



--------------------------------------------------------------------------------



information related to the potential or actual acquisition of businesses that
engage in Non-hazardous Solid Waste Management, or participating in any
decision, or developing, or implementing any strategy, to acquire such
businesses; (4) conducting, participating in, or otherwise assisting any review
of the prices/rates charged by Company, whether in connection with an initial
contract bid, a contract extension or a request for a price/rate increase; (5)
soliciting, requesting, reviewing, analyzing or otherwise handling Confidential
Information about the costs (including SG&amp;A or operational), revenues or
profit margins of Company; (6) determining, advising or recommending whether to
award a contract to Company, extend a contract with Company or whether, and to
what extent, Company may increase its prices/rates; or (7) performing any
activities that are the same as, or substantially similar to, the duties and
functions Executive performed for Company at any time during the last two (2)
years of Executive’s employment.


(e) “Solicit” means any direct or indirect interaction between Executive and
another person or entity that takes place in an effort to develop or further a
business relationship.


(f) “Material Contact” exists with any customers or potential customers of
Company with whom Executive dealt, whose dealings with Company were coordinated
or supervised by Executive, about whom Executive obtained Confidential
Information, or who received Non-hazardous Solid Waste Management services or
products from Company and for which Executive received compensation, commission
or earnings during the last two (2) years of Executive’s employment.


(g) “Facility” means the physical location at which Company owns, leases or
operates: (1) an office, workplace or other location where Company conducts
business; (2) a collection operation; or (3) a post-collection operation
(including, but not limited to, landfills, transfer stations, material recovery
facilities, recycling facilities and compost facilities).


4.2 Prohibition Against Competition. During Executive’s employment with Company,
and for two (2) years after Executive’s employment ends, Executive will not
Render Services on behalf of any Principal Competitor, or any Competitor, within
any state, territory, province or other location in which Company conducts
business. In the event a court concludes that the above post-employment
restriction is unreasonable, Executive agrees that, for eighteen (18) months
after Executive’s employment ends, Executive will not Render Services on behalf
of any Principal Competitor, or any Competitor, within fifty (50) miles of any
Facility.


4.3 Prohibition Against Solicitation.


(a) During Executive’s employment with Company, and for two (2) years after
Executive’s employment ends, Executive will not Solicit on behalf of any
Principal Competitor, or any Competitor, any customers or potential customers of
Company with whom Executive had Material Contact. In the event a court concludes
that the above post-employment restriction is unreasonable, Executive will not
Solicit on behalf of any Principal Competitor, or any Competitor, any customers
or potential customers of Company with whom Executive had Material Contact for
eighteen (18) months after Executive’s employment with Company ends.


(b) During Executive’s employment with Company, and for two (2) years after
Executive’s employment ends, Executive will not Solicit any employee,
consultant, agent or independent contractor of Company to obtain employment with
or perform services for another person or entity including, but not limited to,
a Principal Competitor or a Competitor, to the detriment of Company. This
restriction is limited to any employee, consultant, agent or independent
contractor of Company that Executive had contact with during Executive’s
employment or with whom Executive had knowledge of by virtue of Executive’s
access to Confidential Information. In the event a court concludes that the
above post-employment restriction is unreasonable, Executive will not Solicit
any employee, consultant, agent or independent contractor of Company to obtain
employment with or perform services for another person or entity including, but
not limited to, a Principal Competitor or a Competitor, to the detriment of
Company for eighteen (18) months after Executive’s employment with Company ends.


5. Obligation to Avoid Conflicts of Interest. During Executive’s employment with
Company, Executive agrees to abide by Company’s Conflicts of Interests policy,
which includes not becoming involved, directly or indirectly, in a situation
that a reasonable person would recognize to be a conflict of interest with
Company. If Executive discovers, or is informed by Company, that Executive has
become involved in a situation that is an actual or likely conflict of interest,
Executive will take immediate action to eliminate the conflict. Company’s
determination as to whether or not a conflict of interest exists will be
conclusive.


6. Notice to New Employers. During Executive’s employment with Company, and for
two (2) years after Executive’s employment ends, Executive agrees to provide a
copy of this Agreement to any prospective employer before accepting any offer of
employment. If Executive accepts an offer of employment with any Principal
Competitor or any Competitor, Executive agrees to provide Company with notice of
Executive’s acceptance within seven (7) days after Executive accepts the offer
of employment.





--------------------------------------------------------------------------------



7. Judicial Modification. If a court determines that any of the provisions in
Sections 2, 3, 4, 5 or 6 of this Agreement are overbroad or unenforceable, the
Parties expressly authorize the court to modify or strike the provision and
impose the broadest restrictions permissible under the law, without affecting
any other provision of this Agreement.


8. Company Affiliates. The Parties expect that some or all of the duties or
responsibilities of Company under this Agreement may be satisfied by its parent,
subsidiary, related or successor companies (“Affiliates”). Accordingly,
Executive acknowledges that the discharge of any duty or responsibility of
Company under this Agreement by one or more of its Affiliates discharges
Company’s duty or responsibility in that regard. Executive further acknowledges
that Executive’s obligations under this Agreement will be owed to Company and
its Affiliates (collectively referred to as “Company” in this Agreement).


9. Injunctive Relief. The Parties agree that, if Executive breaches any of the
provisions in Sections 2, 3, 4, 5 or 6 of this Agreement, Company will suffer
immediate and irreparable harm and that, in the event of such breach, Company
will have, in addition to any and all remedies of law, the right to an
injunction, specific performance and other equitable relief. Additionally, to
provide Company with the protections it has bargained for in this Agreement, any
period of time in which Executive has been in breach will extend, by that same
amount of time, the time for which Executive should be prevented from further
breaching the promises Executive made in Sections 2, 3, 4, 5 and 6 of this
Agreement.


10. Assignment. Company may assign this Agreement upon written notice to
Executive. Executive’s rights and obligations under this Agreement are personal
to Executive and may not be assigned.


11. Waiver of Breach. The waiver by any Party of a breach of any provision of
this Agreement will neither operate nor be construed as a waiver of any
subsequent breach.


12. Attorneys’ Fees and Costs. The Parties agree that, if Executive breaches any
term of this Agreement, Company will be entitled to recover the attorneys’ fees
and costs it incurs enforcing this Agreement.


13. Governing Law, Jurisdiction and Venue. This Agreement shall be governed and
interpreted in accordance with the laws of the State of Arizona. Additionally,
the Parties agree that the courts situated in Maricopa County, Arizona will have
personal jurisdiction over them to hear all disputes arising under, or related
to, this Agreement and that venue will be proper only in Maricopa County,
Arizona.


14. Arbitration. With the sole exception of any breach by Executive of the
obligations Executive assumed under Sections 2, 3, 4, 5 and 6 of this Agreement
(the breach of which permits Company to obtain judicial relief due to the
exigent circumstances presented by such a breach), all other alleged breaches of
this Agreement, or any other dispute between the Parties arising out of or in
connection with Executive’s employment with Company will be settled by binding
arbitration to the fullest extent permitted by law. This Agreement to arbitrate
applies to any claim for relief of any nature, including, but not limited to,
claims of wrongful discharge under statutory or common law; employment
discrimination based on federal, state or local statute, ordinance or
governmental regulations, including, but not limited to, discrimination
prohibited by Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family Medical Leave
Act, and the Fair Labor Standards Act; claims of retaliatory discharge or other
acts of retaliation; compensation disputes; tortious conduct; contractual
violations; ERISA violations; and other statutory and common law claims and
disputes, regardless of whether the statute was enacted or whether the common
law doctrine was recognized at the time this Agreement was signed.


The Parties understand that they are agreeing to substitute one legitimate
dispute resolution forum (arbitration) for another (litigation) because of the
mutual advantages this forum offers, and are waiving their right to have their
disputes (except as to alleged breaches of Sections 2, 3, 4, 5 and 6 of this
Agreement) resolved in court. This substitution involves no surrender, by either
Party, of any substantive, statutory or common law benefit, protection or
defense.


The Parties agree that the arbitration proceeding will be conducted in Maricopa
County, Arizona in accordance with the National Rules for the Resolution of
Employment Disputes (National Rules) of the American Arbitration Association
(AAA) in effect at the time a demand for arbitration is made. One arbitrator
shall be used and he or she shall be chosen by mutual agreement of the Parties.
If the Parties cannot agree on the selection of an arbitrator after thirty (30)
days, an arbitrator shall be chosen by the AAA pursuant to its National Rules.
The arbitrator shall coordinate and, as appropriate, limit all pre-arbitration
discovery. However, the Parties shall have the right to obtain discovery through
appropriate document requests, information requests, and depositions. The



--------------------------------------------------------------------------------



arbitrator shall issue a written decision and award, stating the reasons for the
award. The decision and award shall be exclusive, final, and binding on the
Parties, their heirs, executors, administrators, successors, and assigns.


Company will pay all costs and expenses associated with the arbitration, except
for the filing fees and costs that would have been required had the proceeding
been initiated and maintained in a state or federal court located in Maricopa
County, Arizona, which fees and costs Executive agrees to pay. Each Party agrees
to pay their own respective attorneys’ fees and expenses throughout the
arbitration proceeding. The arbitrator may award the successful Party its
attorneys’ fees and expenses at the conclusion of the arbitration and any other
relief provided by law.


15. Entire Agreement, No Oral Amendments. This Agreement replaces and merges all
previous agreements and discussions relating to the subjects addressed in this
Agreement and it constitutes the entire agreement between the Parties in that
regard. This Agreement may not be modified except by a written agreement signed
by Executive, or Executive’s representative, and an authorized representative of
Company.


Executive, intending to be bound, executes this Agreement as of the Effective
Date.









EXECUTIVE
/s/ Timothy Stuart
Timothy Stuart





